Citation Nr: 1134238	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  04-01 206	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to pes planus. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1949 to September 1952.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from May 2001 and March 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York, (RO).  In April 2004, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  The case was remanded by the Board in September 2004 and January 2009 and sufficient action has been accomplished by the RO with respect to the issue of whether new and material evidence has been received to reopen the claim for service connection for a back disability for the Board to adjudicate his claim.  

In its September 2004 remand, the Board referred newly-raised claims for entitlement to service connection for bilateral toe, shoulder, wrist, hand, and finger disabilities, to include as secondary to his service-connected right knee disability; as well as a claim for a total disability rating based upon individual unemployability to the RO for appropriate action upon return of the claims file.  Apparently, as the file has been either with the Appeals Management Center or the Board since that time, no action has been undertaken with respect to these claims.  The Board, however, does not have jurisdiction over them and therefore, they are referred again to the RO for appropriate action.  

The issue of entitlement to service connection for a bilateral ankle disability is addressed in the Remand below, and will be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A May 1984 Board decision denied the Veteran's claim for service connection for a back disability and this is the most recent final decision adjudicating this issue on any basis.  

2.  Evidence received since the May 1984 Board decision does not bear substantially upon the issue of service connection for a back disability, nor does it by itself or in connection with evidence previously assembled require consideration due to its significance.

CONCLUSIONS OF LAW

1.  The May 1984 Board decision is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1983). 

2.  New and material evidence to reopen the claim of entitlement to service connection for a back disability to include as secondary to service-connected disability has not been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled with respect to the issue adjudicated below by a discussion of the criteria pertinent to claims to reopen filed, as in the instant case, prior to August 29, 2001, in an April 2003 letter and the  January 2009 remand.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the RO referenced the criteria applicable to claims to reopen filed on and after August 29, 2001 in a March 2009 letter, the Board finds that the Veteran has not been prejudiced by any improper notice provided by the RO, as review of the Veteran's written statements shows that he appears to be cognizant of and conversant with the information required to reopen a claim for service connection and he has had the assistance of an able representative.  Thus, he has not been prejudiced by the RO's action.  

As for the duty to assist, the service treatment reports and voluminous VA and private clinical reports pertinent to the claim adjudicated herein have been obtained, and the Veteran himself stated in May 2011 that he had no additional evidence to present.  Moreover, because new and material evidence has not been received to reopen the claim for service connection for a back disability, another VA examination addressing this claim is not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of this matter, the duty to assist has been fulfilled with respect to the application to reopen a claim for service connection for a low back disability.  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed prior to August 29, 2001, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

A May 1984 Board decision denied the Veteran's claim for service connection for a back disability finding that such disability was neither incurred or aggravated by service or proximately due to or the result of service connected disability.  This decision also found that service connection for arthritis could not be presumed to have been incurred in service.  This decision is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1983).  The May 1984 Board decision is the most recent final decision addressing the claim for service connection for a back disability on any basis.  

The record before the adjudicators at the time of the May 1984 Board decision included the service treatment reports, none of which referenced a back disability, to include the reports from the September 1952 separation examination.  The post service evidence includes a March 1960 report from a private physician referencing treatment in January and February of that year for an "acute lumbosacral and right sacroiliac strain" sustained at the Veteran's place of employment in December 1959.  This physician also found that right knee disability had contributed to his low back strain.  

A VA examination conducted thereafter in June 1960 included an X-ray that revealed slight narrowing of lumbosacral articulation, some rotation of the lumbar bodies, and a slight degree of scoliosis toward the right centering at the 3rd lumbar interspace.  The diagnosis following the physical examination was lumbosacral strain and the examiner, after referencing the March 1960 private physician's statement and the fact that there was no record of any lumbosacral complaints prior to the December 1959 workplace injury, attributed the Veteran's back disability to this workplace injury and concluded that the Veteran's right knee disability did not contribute to his back disability.  A July 1960 rating decision, relying on the June 1960 VA opinion, denied the Veteran's initial claim for service connection for a back disability.   

Additional evidence before the adjudicators at the time of the May 1984 Board decision included reports from a January 1973 VA examination that included an x-ray that demonstrated a dorsolumbar spine with normal curves, no paravertebral tenderness and a full mobility in all directions without pain.  Also of record was a March 1981 private clinical report that indicated the Veteran's chief complaint was low back pain which he had been suffering from since 1955 and an impression of lumbosacral pain and spasm.  A July 1981 private clinical report showed the Veteran with a chief complaint of low back pain and muscle spasm.  Another private clinical report dated in July 1981 noted that the Veteran required special shoes for a chronic lumbosacral strain and that the Veteran also had degenerative disc disease with osteoarthritis in the lumbar spine.  An August 1981 VA examination included an x-ray that demonstrated increasing lumboscoliosis with progressing degenerative arthritis and lumbar intervertebral disc narrowing which the examiner stated was not related to the Veteran's service connected right knee disability.  

In sworn testimony before a hearing officer in November 1982, the Veteran testified that the injury to his back at his place of employment was the result of his over compensating for his service connected right knee disability, and this his right knee disability had worsened the disability in his back.  Also submitted were reports from a worker's compensation claim filed in connection with the December 1959 workplace injury, listed therein as an "[i]njury to sacro-iliac." 

Reviewing the evidence submitted since the May 1984 Board decision, such evidence includes private orthopedic treatment reports dated from 1991 to 2005 reflecting treatment unrelated to the back.  Also received were VA outpatient treatment reports dated though April 2011 that principally refer to treatment for unrelated disability, although one such report dated in June 2010 reflected treatment for "chronic" back pain, which the Veteran felt was secondary to, service connected knee disability.  It was indicated that an x-ray of the back showed "a lot" of degenerative joint disease as well as possible small aneurysm.  The examiner did not link the Veteran's back disability to service or service connected disability, nor did any other clinical evidence received since the May 1984 Board decision. 

Since none of the additional evidence submitted since the May 1984 Board decision includes an opinion or finding from a medical professional that the Veteran has a current back disability that is the result of service or service connected disability, or reflects that arthritis of the back was shown within one year of service, the Board concludes that none of it is "new" and "material" as defined by the controlling legal authority.  This additional evidence does not compel consideration of the claim on the merits because it was the lack of such evidence that was, essentially, the basis for the prior denial.  In addition, the unsupported contentions from the Veteran received since the May 1984 Board decision asserting an etiologic relationship between a current back disability and knee disability, to include in his May 2003 notice of disagreement, August 2005 substantive appeal, and statement to the VA examiner in conjunction with the June 2010 VA outpatient treatment, are not "new" to the extent that they are essentially repetitious of contentions of record at the time of the May 1984 Board decision.  Moreover, to the extent that such statements from the Veteran might be considered "new," they are nevertheless not "material" because it has not been shown that the Veteran has any medical knowledge beyond that of lay persons.  Moray v. Brown, 5 Vet. App. 211 (1993).  As the Board concludes that the Veteran has failed to present sufficient new and material evidence to reopen the claim for service connection for a back disability, no further adjudication of this claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).

ORDER

New and material evidence having not been received, the claim for service connection for a back disability to include as secondary to service connected disability is denied. 

REMAND

In its January 2009 Remand, the Board held in abeyance the Veteran's claim for service connection for a bilateral ankle disability, pending resolution of the newly raised (September 2008) claim for entitlement to service connection for bilateral flat feet.  This was because the Veteran's representative raised a new theory of entitlement concerning the ankles; namely, that the Veteran's ankle disability was proximately caused by his flat feet.  To be consistent, the Board will continue to defer a decision regarding the ankles pending the resolution of the claim concerning flat feet.  

Accordingly, the case is REMANDED for the following action:

Following the resolution of the claim for service connection for flat feet, the claim for service connection for a bilateral ankle disability must be readjudicated by the RO.  If the claim for service connection for flat feet is granted, this adjudication should consider whether service connection may be granted for a bilateral ankle disability as secondary to flat feet.  Such adjudication should document consideration of the conclusion following the April 2005 VA examination linking bilateral ankle disability to flat feet.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with the claim for service connection for a bilateral ankle disability, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


